DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sunwoo Lee on 08/31/2022.
	The application has been amended as follows:

1. (Currently Amended) A display device comprising:
a display panel;
a heat radiation 
a printed circuit board arranged on a rear surface of the heat radiation plate and connected to the display panel; [[and]]
a conductive tape configured to cover the heat radiation ; and
a guide panel interposed between the heat radiation plate and the conductive tape,
wherein the conductive tape conductively connects the rear surface of the heat radiation plate to a ground terminal of the printed circuit board,
wherein the heat radiation plate includes a black coating layer configured to cover at least the rear surface thereof, and
wherein the conductive tape is adhered to at least one first opening formed through the black coating layer that exposes at least a portion of the heat radiation plate.
 
              2-3. (Canceled)

4. (Currently Amended) The display device according to claim [[3]] 1, wherein the guide panel comprises: a substrate recess exposing the printed circuit board inserted thereinto; and a notch region disposed adjacent to the substrate recess and exposing the at least one first opening.

5. (Currently Amended) The display device according to claim [[3]] 1, further comprising a mid-frame arranged on a rear surface of the guide panel.

9. (Currently Amended) The display device according to claim [[2]] 1, wherein the conductive tape has portion adhered to remaining regions except for the ground terminal[[,]]. 
 
              12. (Currently Amended) A display device comprising:
a display panel;
a heat radiation 
a printed circuit board arranged on a rear surface of the heat radiation plate and connected to the display panel;
a first opening disposed in the rear surface of the heat radiation plate; and
a connector conductively connected to a ground terminal of the printed circuit board to the rear surface of the heat radiation plate formed through the first opening[[,]]; and
a guide panel disposed on the heat radiation plate,
wherein the first opening is formed by removing a predetermined region of a black coating layer of the rear surface of the heat radiation plate. 
 
13. (Canceled)

Allowable Subject Matter
Claims 1, 4-12, 14 and 15 are allowed, and claims 2, 3 and 13 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for cooling display device, does not disclose, teach or suggest, following subject matter in claims 1 and 12:  
a conductive tape configured to cover the heat radiation metal plate and the printed circuit board; and
a guide panel interposed between the heat radiation plate and the conductive tape,
wherein the conductive tape conductively connects the rear surface of the heat radiation plate to a ground terminal of the printed circuit board,
wherein the heat radiation plate includes a black coating layer configured to cover at least the rear surface thereof, and
wherein the conductive tape is adhered to at least one first opening formed through the black coating layer that exposes at least a portion of the heat radiation plate.

a printed circuit board arranged on a rear surface of the heat radiation plate and connected to the display panel;
a first opening disposed in the rear surface of the heat radiation plate; and
a connector conductively connected to a ground terminal of the printed circuit board to the rear surface of the heat radiation plate formed through the first opening; and
a guide panel disposed on the heat radiation plate,
wherein the first opening is formed by removing a predetermined region of a black coating layer of the rear surface of the heat radiation plate.

Following are the related prior arts for claims 1 and 12.
1- Hiroshi Kunimoto US 8,072,778
Kunimoto teaches following subject matter/elements of the claim 1 and 12, 
a display panel; (fig. 1 item 10)
a heat radiation metal plate (item 11 and col. 4 line 13-14) arranged on a rear surface or a side surface of the display panel (10);
a printed circuit board (item 12) arranged on a rear surface of the heat radiation plate (11) and connected to the display panel (10 through item 13a);
But does not teach rest of the claim subject matter of the claim 1, particularly, arrangements of magnetic contacts and related operation of the assembly.
2-Other related prior art FUSAYASU KOJI JP 2011164644 in fig. 4 disclose,  
 a display panel; (fig. 1-9 item 10)
a heat radiation metal plate (item 51 and Page 7 of translation “electrode
ground is made of a conductive heat conductive sheet.”) arranged on a rear surface or a side surface of the display panel (10);
a printed circuit board (item 53) arranged on a rear surface of the heat radiation plate (51) and connected to the display panel (10 through item 17 and 55)
a conductive tape configured to cover the heat radiation metal plate and the printed circuit board (item 16 and 17 see page 4 and 5 copper tape connects ground connections)
But does not teach rest of the subject matter of claims.

3- Other related prior art Tae Young KIM US 2017/0045916 in fig. 4-7 disclose, related components for display assembly, but does not teach rest of the subject matter in claims 1 and 12

	
Prior arts, Kunimoto and KOJI disclose related structural elements for cooling display device, and components but none of the references either alone or in combination teach or fairly suggest or render obvious above structure.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUKUNDBHAI G PATEL/Primary Examiner, Art Unit 2835